Citation Nr: 1628174	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  07-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for service-connected retropatellar pain syndrome, right knee. 
 
2.  Entitlement to a higher (compensable) initial disability rating for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 1998, from November 2002 to March 2006, and apparently had additional active duty service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in Waco, Texas, which granted service connection for right knee retropatellar pain syndrome and bilateral shin splints and assigned noncompensable evaluations for each, effective March 8, 2006.  The Veteran appealed for higher initial ratings.

In January 2009 and June 2010, the Board remanded the appeal for additional evidentiary development.  The case was subsequently returned to the Board.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded to the Agency of Original Jurisdiction (AOJ), primarily for a VA examination to determine the current level of severity of his service-connected right knee disability and service-connected shin splints.  The AOJ was also asked to verify any subsequent periods of active duty service.

Regrettably, another remand is required prior to appellate review, as all of the requested remand actions were not completed.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

A May 2008 report of contact indicated that the Veteran was on active duty from May 2008.  As noted in the June 2010 Board remand, the AOJ was asked to ascertain whether the Veteran was still on active duty and to indicate his status and location in the claim file.  A September 2011 report of general information reflects that the Veteran provided a new address in Hawaii, and stated that he was currently on active duty.  It is unclear if the Veteran is currently on active duty, and the claims file does not show that the AOJ has attempted to obtain any service treatment records that may exist from subsequent periods of active duty.  

In this regard, the Board notes that it appears that there are outstanding service treatment records, as records from the Department of Defense show that the Veteran was seen at a military hospital on various dates between 2008 and 2011.  On remand, the AOJ should verify any periods of service after March 2006, and obtain any additional service treatment records, as well as any other ongoing relevant medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, the only VA examination of record is dated in December 2006, nearly ten years ago.  This case was previously remanded in January 2009 and June 2010 for another VA examination to determine the current level of severity of the service-connected disabilities.  The record reflects that the AOJ has scheduled several VA examinations for the Veteran, in various locations, and that the Veteran has failed to report for such examinations.  However, the record also shows that during the pendency of this appeal, the Veteran has frequently moved to different states, and it does not appear that he received notice of many of the scheduled examinations, in part because he failed to keep VA apprised of his current mailing address.  

A Veterans Information Solution printout indicated that the Veteran was on active duty in June 2014, and had moved to South Carolina.  By a letter to the Veteran dated in September 2015, the AOJ advised him that it was scheduling another VA examination.  Unfortunately, this letter was mailed to the Veteran at his prior address in Hawaii, and his examination notice was returned as undeliverable.  The record shows that the Veteran failed to report for this scheduled VA examination, apparently because he never received notice.  The RO obtained his latest address, in Virginia, and attempted to schedule another VA examination in November and December 2015.  The Veteran failed to report for these examinations.

Unfortunately, despite the instructions in the June 2010 Board remand, the claims file does not contain a copy of the notification from the VA Medical Center that was sent to the Veteran prior to the most recent scheduled examinations.  Accordingly, remand is required.  Stegall, supra.

The Veteran is once again advised that he has a responsibility to cooperate in the development of his claims, including notifying VA of his current address and reporting for VA examinations scheduled in support of his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  To afford him every consideration, another attempt will be made to conduct a VA examination in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Verify any periods of military service after the Veteran's March 2006 separation from service.  

2.  Attempt to obtain any additional service treatment records.

3.  With any necessary releases, obtain any relevant VA, military, or private medical records relating to treatment for a right knee disability or shin splints, and associate them with the claims file.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disability and bilateral shin splints.  The claims file must be made available to and reviewed by the examiner.

Ensure that the examination notice is mailed to the Veteran's current address of record, and place a copy of this letter in the claims file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claims.  See 38 C.F.R. § 3.655.

5.  Then, readjudicate the issues on appeal.  If the benefits sought are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

